Title: The Madison Family Tree
From: Madison, James
To: 


THE MADISON FAMILY TREE

  
This family tree, framed under glass, is in LC: Madison Miscellany. For reasons given below, JM could hardly have prepared the chart earlier than the close of 1813 or later than September 1819. He apparently left among his papers at the time of his death a brief statement about his forebears. This document, now lost, came into the possession of his niece, Mrs. Lucie Hartwell Conway. She permitted Bishop William Meade of Virginia to print a copy of it in his Old Churches, Ministers and Families of Virginia (2 vols.; Philadelphia, 1857), II, 96–97. This statement does little more than present in prose form the material on JM’s chart about his ancestors. Several of the chart’s cramped entries, however, are inaccurate and several others are the more difficult to read today because a water stain has partially obliterated them. The remainder of this note seeks to clarify what JM jotted down on the chart about his paternal and maternal ancestors in Virginia, and about his brothers and sisters and the number of their children.
John Madison, the second of that name in Virginia, and his wife, Isabella Minor Todd, had a son, Ambrose (d. 1732), who married Frances Taylor (1700–1761) in 1721. Frances Taylor was a daughter of James Taylor (ca. 1674–1729), probably the second rather than the third of that name in Virginia, and of his wife, Martha Thompson (1679–1762). The son of Ambrose and Frances Taylor Madison was James Madison, Sr. (1723–1801), the father of JM.
A son of Edwin Conway (ca. 1642–1698) and his wife, Elizabeth Thornton, was Francis Conway (1697–1733). Rebecca Catlett (d. 1760), whom Francis married about 1718, was the granddaughter of Elizabeth Underwood and John Catlett, killed by Indians in a fort at Port Royal on the Rappahannock River in 1670, and a daughter of John’s son of the same name (1658–1724) and his wife, Elizabeth Gaines. Nelly Conway (1732–1829), one of the children of Francis and Rebecca Catlett Conway, married James Madison, Sr., on 15 September 1749.
Omitting JM, but otherwise reading along the horizontal line of his chart from left to right, the children of James and Nelly Conway Madison were:
1. Frances Taylor (1774–1823) married Dr. Robert H. Rose (d. 1833) in 1800. Their eldest child was born either late in that year or in 1801. Although JM’s failure to mention any of their children might suggest the date when he made the chart, his omission in this regard is misleading for reasons given in items 3 and 8, below. Those reasons most probably warrant the conclusion that the Roses’ seven sons and four daughters went unmentioned because of JM’s inadvertence or uncertainty about their number.
2. Elizabeth (1768–1775).
  3. Sarah Catlett (1764–1843) married Thomas Macon (1765–1838) in 1790. JM’s note apparently reads “8 sons six livg[;] 1 daugr. do [living?].” He could not have known that Sarah and Thomas had seven (not eight) sons until 1808, when the seventh was born. Furthermore, they had two daughters, one born in 1794 and the other in 1803. The latter died in 1805. If it were not for the entry about William (see item 8, below), these Macon data would permit JM to have drawn his sketch as early as 1808, but not before that year.
4. Nelly (1760–1802) married Isaac Hite (1758–1836) in 1783. JM notes “1 son. 1 daugr.” The son died in 1791.
5. Francis (1753–1800) married Susanna Bell in 1772. JM seems to record that they had “five sons & fi[ve daugr?].” Perhaps he was correct but, if so, two sons remain unidentified.
6. Ambrose (1755–1793) married Mary Willis Lee (d. 1798) about 1780. JM states that they had two daughters. This may be true, but only one is known.
7. Catlett (1758). JM appears to write “not mar[rie]d.” Catlett died in the year of his birth.
8. William (1762–1843) married Frances Throckmorton (1765–1832) in 1783[?]. JM notes “6 sons 4 living[;] 4 daugr: 3 livg.” This comment again raises the question about the date when JM made his sketch. The first death among the four daughters was on 28 December 1813. Hence, the chart could not have been produced before that date. Furthermore, there were probably seven sons rather than six. Four were living in 1813, but only three after 16 September 1819. Therefore, JM seems to have prepared this “family tree” at some time between 1813 and 1819.
9. Reuben (1771–1775).
10. A “child” stillborn in 1770. There also was a son who lived only one day in 1766.





